Citation Nr: 1100651	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for renal failure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In November 2010, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A hearing 
transcript (transcript) of that hearing has been associated with 
his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that service connection should be granted for 
renal failure.  See VA Form 21-526, received in October 2005.  He 
adds that the renal failure was due to exposure to Agent Orange 
while serving in Vietnam.  See April 2007 VA Form 21-526.  It is 
further alleged, as first shown as part of a letter received by 
VA from the Veteran's mother in January 2008, that his renal 
failure was caused by his being prescribed Lithium by VA.  As 
shown as part of a VA Form 21-0820, Report of General 
Information, the Veteran is shown to have informed VA that he was 
first prescribed Lithium at the Boston VA Medical Center (VAMC) 
in approximately 1975 by Dr. H.  This medication was prescribed, 
according to the Veteran, to treat his bipolar disorder which at 
the time was referred to as a "chemical imbalance."  He added 
that because of his renal failure he was told to discontinue 
Lithium in 2003 by a different VA physician, Dr. Z., at the VAMC.  

As discussed below, a remand is necessary to obtain additional VA 
medical records, as well as to secure a medical opinion.


The Board observes that in the course of his November 2010 
hearing, the Veteran testified that he was prescribed Lithium by 
VA "back in the 1970s" for his "chemical imbalance."  See page 
two of transcript.  As noted above, he continued taking Lithium 
for many years until he was instructed to stop taking it by VA.  
He also testified that a primary care physician, Dr. B., told him 
there was a "strong possibility" that his Lithium use caused 
his kidney dysfunction.  See page four of transcript.  The 
Veteran also informed the undersigned that he was prescribed this 
medication by VA first at the VA medical facility on Causeway 
Street and then later at the "North Station" VA medical 
facility, where he continues to be seen by a psychiatrist every 
three months.  

Review of the claims file shows that the oldest VA treatment 
records on file are dated in June 1991, and the most recent is 
dated in August 2008.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
such, complete medical records -- dated from October 1970 to June 
1991, and from August 2008 to the present - associated with 
treatment afforded the Veteran at VA medical facilities, to 
include the Causeway Street facility as well as the VAMC in 
Boston need be associated with the record.  38 C.F.R. 
§ 3.159(c)(2) (2010).

As noted, the Veteran has, in the course of his appeal, argued 
multiple theories of entitlement to service connection for renal 
failure.  Most recently he has argued, as reported in the course 
of his November 2010 hearing, that his renal failure is a result 
of his taking Lithium prescribed by VA medical personnel.  The 
undersigned indicated at the hearing that the Veteran's 
assertions were "on the cusp" of a 38 U.S.C.A. § 1151 claim.  
See page five of transcript.  The United States Court of Appeals 
for Veterans Claims (Court) has clarified that while there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single claim.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006).


VA has the authority to obtain a medical opinion when such is 
deemed to be necessary.  Pursuant to 38 C.F.R. § 3.159(c)(4) 
(2010), a medical opinion will be requested whenever VA 
determines, as in this case, that there is a need to verify the 
existence and etiology of a disability.  As such, whether the 
Veteran currently has renal failure which is related to either 
military service, exposure to Agent Orange, or to his use of 
Lithium prescribed by VA is best resolved by obtaining a 
competent medical opinion.  

The Board also observes that the under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify claimants 
of the information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010).  A review of the record indicates that the 
Veteran has not yet been provided with appropriate notification 
with respect to his claim of entitlement to compensation under 38 
U.S.C.A. § 1151.  This must be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the appellant 
and his representative a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as to 
the information or evidence needed to 
establish a claim for renal failure 
pursuant to 38 U.S.C.A. § 1151.

2.  The RO/AMC should obtain all records 
associated with VA treatment provided the 
Veteran, to include at the Causeway Street 
facility and the VAMC in Boston from 
October 1970 to June 1991, and from August 
2008 to the present.  Efforts to obtain 
these records should only end if they do 
not exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.


3.  The RO/AMC should then arrange for the 
Veteran's claims folder to be reviewed by 
an appropriate physician in order to 
determine the nature and likely etiology of 
his renal failure.  The medical opinion 
report must reflect review of pertinent 
material in the claims folder.  

A.  The VA physician should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that the Veteran has a current 
disability manifested by renal failure 
which is due to an event or incident of his 
service.  

B.  The VA physician should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that the Veteran has a current 
disability manifested by renal failure 
which is due to exposure to Agent Orange.  

C.  In addition, the VA physician should 
provide an opinion as to whether it is at 
least as likely as not that Lithium 
supplied by VA beginning in the 1970's - if 
shown to have occurred -- caused additional 
disability; and, if so, what the additional 
disability is and whether such additional 
disability was caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in 
furnishing this medical treatment, or was 
the result of an event that was not 
reasonably foreseeable.


NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
addition, the VA physician must explain the 
basis for any and all provided opinions.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  The RO/AMC should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If any of the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, the RO should take appropriate 
corrective action.  

5.  Thereafter, the RO/AMC, following its 
conducting any additional development of 
the evidence seen as appropriate, should 
readjudicate the issue of entitlement to 
service connection for renal failure in 
light of all the evidence on file.  If the 
benefit sought on appeal remains adverse to 
the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) which includes 
a summary of any additional evidence 
submitted, applicable laws and regulations, 
and the reasons for the decision.  They 
should then be afforded an applicable time 
to respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


